— In an action to recover damages for personal injuries, the appeal is (1) from a judgment entered on a jury verdict dismissing the complaint, and (2) from an order denying a motion to set aside the verdict and for a new trial. Judgment unanimously affirmed, with costs. The evidence fails to establish actionable negligence on the part of either of the respondents. Consequently errors, if any, in rulings or in the charge, or with respect to other occurrences during the trial, constitute no proper basis for reversal, as appellant was not entitled to prevail in any event. (Jacobs v. Jacobs, 252 App. Div. 794; Posner v. Empire Trust Co., 275 App. Div. 1060.) Appeal from order denying motion for a new trial dismissed, without costs. No such order is printed in the record.
Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.